DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on                  has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “exclusively the pulse width of the pulse width modulated signals being used to determine the output frequency of the inverter.” The term “exclusively” used in claim 1 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. The specification does not define the term "exclusively." 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AMS (US 20110084642 A1).
Re. claim 1, AMS teaches a method for fail-safe rotational speed monitoring of a sensorless three-phase drive (abstract), 
in which the three-phase drive is controlled in three phases with the phases U, V, W by drive electronics  comprising an inverter, with the voltage signals at the three phases U, V, W being present as pulse width modulated signals (¶. [0051]), 
in which an output frequency of the inverter applied to the drive is determined and an actual rotational speed of the drive is determined therefrom (¶. [0066]-[0067]), 
in which the actual rotational speed is compared with a predeterminable desired rotational speed and in which, if the actual rotational speed exceeds the desired rotational speed, the drive is switched off (¶. [0083]), 
exclusively the pulse width of the pulse width modulated signals being used to determine the output frequency of the inverter (the current and voltage signals being present at the three motor phases U, V, W as pulse width modulated signals and used for the determination of the output frequency of the inverter (¶¶. [0053]- [0060].)
Re. claim 2, AMS teaches wherein the pulse widths are used to determine a transformation angle (¶. [0064]) 
	Re. claim 6, AMS teaches wherein the output frequency is determined in two channels (see Fig. 2, channels A and B) Application by means of a first microcontroller (see Fig. 2, unit 22) on the one hand and, depending on this, by means of a second microcontroller (see Fig. 2, unit 24) on the other.
	Re. claims 7-8, see AMS ¶.[0041] wherein if the output, including the determined frequency, of one controller not matching with the output of controller B a switch off command is generated.
Claims 1 and 9 is drafted in the method/apparatus category with subject matter corresponding to that of independent claim 1; therefore, claim 9 is rejected, mutatis mutandis, for at least the same reasons (see AMS, Figs. 1-2).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over AMS (US 20110084642 A1) in view of Gerhard (DE102005010854A1) and Garces, (US 6018225 A.)
Re. claim 3-4, AMS teaches wherein  the pulse widths are used to determine a transformation angle (¶. [0064]), and it does not teach the ratio from the transformed pulse widths in the stator-fixed coordinate system is used to determine a transformation angle wherein a transformation angle difference is used to determine an output frequency.  However, determining the transformation angle using the ratio from the transformed pulse widths is well known calculation found in a Clarke transformation widely described in the technical literature as depicted in Gerhard (¶. [0015]-[0019], block 4) 
Re. claim 5, AMS teaches wherein the three-phase drive is controlled in three phases with the phases U, V, W by drive electronics  comprising an inverter, with the voltage signals at the three phases U, V, W being present as pulse width modulated signals (¶. [0051]) wherein the dead time is inherent feature during the fast switching. It common laboratory routine to insert small amount of time between required switching edges for top and bottom switch; thus, to perform correct status change of the power switches in the inverter leg (Garces, US 6018225 A, column 5, lines 10-18). 
  Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846